Title: To George Washington from Robert Morris, 22 July 1783
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philada July 22d 1783
                        
                        Our mutual Friend Mr Jay has recommended to me very warmly the bearer of this letter Mr Darby, as a Gentn
                            whose curiosity leads him to this Country & who on account of Family Fortune & personal Accomplishments is
                            entitled to much attention. He is eager to pay his Compliments to you & I am perswaded that he will feel himself
                            happy in the reception he will meet with. I have the honor to be Dear Sir Your Affectionate & most hble Servt
                        
                            Robt Morris
                        
                    